[Cite as Huntington Natl. Bank v. Hall, 2021-Ohio-3111.]

                             IN THE COURT OF APPEALS OF OHIO

                                  TENTH APPELLATE DISTRICT


The Huntington National Bank,                         :

                 Plaintiff-Appellee,                  :          No. 20AP-449
                                                               (C.P.C. No. 17CV-4461)
v.                                                    :
                                                             (REGULAR CALENDAR)
Stacy L. Hall,                                        :

                 Defendant-Appellant,                 :

Ronnie Hall et al.,                                   :

                 Defendants-Appellees.                :



                                           D E C I S I O N

                                   Rendered on September 9, 2021


                 On brief: Carlisle, McNellie, Rini, Kramer & Ulrich, Co.,
                 LPA, and Eric T. Deighton, for appellee The Huntington
                 National Bank. Argued: Eric T. Deighton.

                 On brief: The Behal Law Group LLC, and John M. Gonzales,
                 for appellant. Argued: John M. Gonzales.

                  APPEAL from the Franklin County Court of Common Pleas

LUPER SCHUSTER, J.
        {¶ 1} Defendant-appellant, Stacy L. Hall, appeals from a judgment of the Franklin
County Court of Common Pleas awarding summary judgment in favor of plaintiff-appellee,
The Huntington National Bank, and denying Hall's summary judgment motion. For the
following reasons, we affirm.
I. Facts and Procedural History
        {¶ 2} In May 2017, Huntington initiated this foreclosure action against Hall and
other interested parties relating to 458 Ryan Avenue, Columbus, Ohio (the "property"). The
No. 20AP-449                                                                                 2


complaint alleged that in December 2007 Huntington (as lender) and Leeca and Gary
Cooper (as borrowers) executed a personal credit line agreement secured by an open-end
mortgage on the property. In connection with opening the credit line, the Coopers
purchased a debt cancellation protection product from Huntington, the terms of which
were set forth in the personal credit line agreement rider (the "rider"). On April 7, 2011, the
Coopers deeded the property to their children, Hall and Matthew Cooper. Four days later,
Leeca Cooper died. Gary Cooper died in December 2015. The complaint further alleged
the loan was in default as of September 10, 2016, and Huntington was owed $28,944.86,
plus interest at the rate of 4 percent per annum from the date of default. In defense of the
action, Hall argued there was no outstanding balance on the personal credit line based on
application of the rider. In response to Hall's argument, Huntington asserted the debt
cancellation protection terminated when it canceled the personal credit line debt upon
Leeca Cooper's death, and thus the debt owed upon Gary Cooper's death was not canceled.
       {¶ 3} In April 2019, both Huntington and Hall moved for summary judgment. In
August 2020, the trial court granted Huntington's summary judgment motion and denied
Hall's summary judgment motion.
       {¶ 4} Hall timely appeals.
II. Assignment of Error
       {¶ 5} Hall assigns the following error for our review:
              The trial court erred by granting appellee's motion for
              summary judgment and not appellant's.

III. Discussion
       {¶ 6} Hall's sole assignment of error alleges the trial court erred in granting
Huntington's summary judgment motion and denying her summary judgment motion.
This assignment of error is not well-taken.
       {¶ 7} An appellate court reviews summary judgment under a de novo standard.
Coventry Twp. v. Ecker, 101 Ohio App.3d 38, 41 (9th Dist.1995); Koos v. Cent. Ohio
Cellular, Inc., 94 Ohio App.3d 579, 588 (8th Dist.1994). Summary judgment is appropriate
only when the moving party demonstrates (1) no genuine issue of material fact exists,
(2) the moving party is entitled to judgment as a matter of law, and (3) reasonable minds
could come to but one conclusion and that conclusion is adverse to the party against whom
No. 20AP-449                                                                                3


the motion for summary judgment is made, that party being entitled to have the evidence
most strongly construed in its favor. Civ.R. 56(C); State ex rel. Grady v. State Emp.
Relations Bd., 78 Ohio St.3d 181, 183 (1997).
       {¶ 8} Pursuant to Civ.R. 56(C), the moving party bears the initial burden of
informing the trial court of the basis for the motion and identifying those portions of the
record demonstrating the absence of a material fact. Dresher v. Burt, 75 Ohio St.3d 280,
293 (1996). However, the moving party cannot discharge its initial burden under this rule
with a conclusory assertion that the nonmoving party has no evidence to prove its case; the
moving party must specifically point to evidence of the type listed in Civ.R. 56(C)
affirmatively demonstrating that the nonmoving party has no evidence to support the
nonmoving party's claims. Id.; Vahila v. Hall, 77 Ohio St.3d 421, 429 (1997). Once the
moving party discharges its initial burden, summary judgment is appropriate if the
nonmoving party does not respond, by affidavit or as otherwise provided in Civ.R. 56, with
specific facts showing that a genuine issue exists for trial. Dresher at 293; Vahila at 430;
Civ.R. 56(E).
       {¶ 9} In its complaint, Huntington alleged the personal credit line was in default,
with $28,944.86 in principal owed, entitling Huntington to foreclose on the mortgage
securing the loan. To properly support a summary judgment motion in a foreclosure action,
a plaintiff must present evidentiary quality materials establishing: (1) that the plaintiff is
the holder of the note and mortgage, or is a party entitled to enforce the instrument; (2) if
the plaintiff is not the original mortgagee, the chain of assignments and transfers; (3) that
the mortgagor is in default; (4) that all conditions precedent have been met; and (5) the
amount of principal and interest due. U.S. Bank Natl. Assn. v. Lewis, 10th Dist. No. 18AP-
550, 2019-Ohio-3014, ¶ 23. In support of its summary judgment motion, Huntington
presenting the necessary evidence supporting its foreclosure claim. Hall responded by
presenting evidence that, according to her, demonstrated the loan was not in default as
alleged.
       {¶ 10} Resolving the issue of whether the loan was in default in the amount alleged
requires review of the meaning of certain provisions in the rider. The meaning of a written
contract is a question of law. State v. Fed. Ins. Co., 10th Dist. No. 04AP-1350, 2005-Ohio-
6807, ¶ 22, citing Long Beach Assn., Inc. v. Jones, 82 Ohio St.3d 574, 576 (1998). The
No. 20AP-449                                                                                   4


purpose of contract construction is to realize and give effect to the parties' intent. Skivolocki
v. E. Ohio Gas Co., 38 Ohio St.2d 244 (1974), paragraph one of the syllabus. "The intent of
the parties to a contract is presumed to reside in the language they chose to employ in the
agreement." Kelly v. Med. Life Ins. Co., 31 Ohio St.3d 130 (1987), paragraph one of the
syllabus. The court must read words and phrases in context and apply the rules of grammar
and common usage. Keller v. Foster Wheel Energy Corp., 163 Ohio App.3d 325, 2005-
Ohio-4821, ¶ 14 (10th Dist.). Thus, "[c]ommon words appearing in a written instrument
will be given their ordinary meaning unless manifest absurdity results, or unless some other
meaning is clearly evidenced from the face or overall contents of the instrument."
Alexander v. Buckeye Pipe Line Co., 53 Ohio St.2d 241 (1978), paragraph two of the
syllabus.
       {¶ 11} The parties disagree as to whether the rider's debt cancellation protection
terminated when Huntington canceled the existing personal credit line debt upon Leeca
Cooper's death in April 2011. Huntington argues that, pursuant to section 3.1.4 of the rider,
the debt cancellation protection automatically terminated at that time. Conversely, Hall
contends that the rider's section 5.0.1, not section 3.1.4, controlled any possible termination
of the debt cancellation protection. Hall argues Huntington's cancellation of debt upon
Leeca Cooper's death did not terminate the debt cancellation protection because none of
the four circumstances set forth in section 5.0.1 occurred. She also generally asserts the
intent of the parties was for Huntington to provide joint protection for the borrowers, and
therefore the debt cancellation protection did not terminate upon the death of Leeca
Cooper.
       {¶ 12} The rider, which amended the personal credit line agreement between
Huntington and Leeca and Gary Cooper, defines "Debt Cancellation Protection" as
Huntington's "forgiveness or cancellation of all or a portion of the Minimum Monthly
Payment or the Outstanding Credit Line Balance due to the occurrence of a Protected
Event." (Ex. D at 1.0 Definitions, attached to Apr. 4, 2019 Pl.'s Mot. for Summ. Jgmt.) A
"Protected Event" is "a defined event that initiates protection" under the rider. (Ex. D at
1.0 Definitions.) The rider identifies a borrower's terminal medical condition diagnosis or
death ("Loss of Life") as a protected event. Thus, the rider provided Leeca and Gary Cooper
No. 20AP-449                                                                                                5


debt cancellation protection for a terminal medical condition diagnosis or death. Based on
Leeca and Gary Cooper's deaths, Loss of Life is the protected event that is pertinent here.
        {¶ 13} Sections 3.1.1 and 3.1.4 of the rider provide that "[a]fter a Loss of Life,"
Huntington will cancel the "Eligible Debt Amount," which is defined as the lesser of the
outstanding credit line balance, or $50,000. (Ex. D.) Any amount above that remains the
obligation of the deceased's estate and any surviving borrower. Section 3.1.4 of the rider
further states, "Upon Debt Cancellation Protection due to Loss of Life being credited to the
Outstanding Credit Balance, this Rider will terminate." (Ex. D.)1
        {¶ 14} In contrast with sections 3.1.4 (Loss of Life protection) and 3.2.4 (terminal
medical condition diagnosis protection), sections 5.0.1, 5.0.2, and 5.0.3 of the rider provide
for the termination of Huntington's debt cancellation protection under circumstances that
do not involve Huntington first canceling borrower debt. Sections 5.0.2 and 5.0.3 address
the rights of the borrowers and Huntington to voluntarily terminate the debt cancellation
protection. And section 5.0.1 provides for the automatic termination of the debt
cancellation protection in four specific circumstances. This section states that, "[u]nless
terminated earlier as described in sections 5.0.2 and 5.0.3 below, and subject to section
5.0.4[2]," debt cancellation protection under the rider ends for all borrowers "on the earlier
of" the protection expiration date, "the pay-off and termination of Your PCL Account," the
renewal or refinancing of the personal credit line, or either of the borrowers reach 66 years
old. (Ex. D.)
        {¶ 15} As noted above, once proper notice was provided to Huntington indicating
the occurrence of a protected event, namely Leeca Cooper's death, Huntington canceled the
eligible debt amount. Under the plain language of section 3.1.4, the cancellation of that
debt resulted in the automatic termination of the rider. Hall contends, however, that any
termination of the rider involving the elimination of existing debt on the personal line of


1 Similarly, sections 3.2.1 and 3.2.4 provide that "[a]fter a Terminal Medical Condition diagnosis,"
Huntington will cancel the "Eligible Debt Amount," which is the lesser of the outstanding credit line
balance, or $50,000. And like section 3.1.4, section 3.2.4 states: "Upon Debt Cancellation Protection due
to a diagnosis of a Terminal Medical Condition being credited to the Outstanding Credit Line Balance, this
Rider will terminate." (Ex. D, attached to Apr. 4, 2019 Pl.'s Mot. for Summ. Jgmt.)

2Section 5.0.4 provides a borrower the option to continue single coverage, upon the termination of joint
debt cancellation protection, if that termination was due to age or the voluntary election of either borrower.
No. 20AP-449                                                                                 6


credit was limited to circumstances meeting the "pay-off" provision of section 5.0.1. Under
the "pay-off" provision, the debt cancellation protection automatically terminates on "the
pay-off and termination of Your PCL Account." (Ex. D.) Hall reasons that because the
personal credit line was not terminated, the "pay-off" provision did not apply, and thus the
debt cancellation protection coverage continued. But this reasoning is flawed. The "pay-
off" provision addresses a circumstance that is substantively different than the
circumstance addressed in section 3.1.4. As used here, to "pay-off" a debt is to pay the debt
in full, and necessarily involves the transfer of money to Huntington satisfying the debt
obligation. The cancellation of debt, however, does not involve the actual transfer of funds
but the forgiveness of debt by the creditor. Moreover, no language in section 5.0.1 alters
the meaning of section 3.1.4 or limits automatic termination to one of the four
circumstances outlined in section 5.0.1. Thus, we reject Hall's contention that because
section 5.0.1 did not apply, debt cancellation protection coverage continued after
Huntington canceled debt based on Leeca Cooper's death.
       {¶ 16} Hall also argues that the use of the term "joint debt cancellation protection"
in the rider and associated disclosure documents indicated the parties' intent that debt on
the personal credit line would be canceled after each borrower died. We disagree. The fact
that the coverage the Coopers purchased was referred to as "joint debt cancellation
protection" in the rider and accompanying disclosure documents did not alter the
application of section 3.1.4. Under the terms of the rider, both borrowers were covered in
the event of a borrower death or terminal medical condition diagnosis. In that sense, it was
joint protection. Thus, we reject Hall's contention that, despite the plain language of section
3.1.4, the use of the term "joint debt cancellation protection" in the rider and associated
disclosure documents required Huntington's continuation of debt cancellation protection
coverage until Gary Cooper's death.
       {¶ 17} For these reasons, we find Huntington was not required to cancel the existing
debt upon Gary Cooper's death because the rider already had terminated when Huntington
canceled the existing debt upon Leeca Cooper's death. Consequently, the loan was in
default as alleged. Because the trial court did not err in granting Huntington's summary
judgment motion and denying Hall's summary judgment motion, we overrule Hall's sole
assignment of error.
No. 20AP-449                                                                          7


IV. Disposition
      {¶ 18} Having overruled Hall's sole assignment of error, we affirm the judgment of
the Franklin County Court of Common Pleas.
                                                                   Judgment affirmed.

                       DORRIAN, P.J., and BROWN, J., concur.